DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20, lines 1-2, “a elastomeric member” should be changed to “an elastomeric member”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 and 15-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lin (US 2009/0058140 A1), as cited by Applicant.
Regarding claim 8, Lin discloses (Fig. 4-6) a mounting arrangement 3 for a haul truck (Para. [0005]) having a space frame 2 comprising:
a center upper frame connection 343 on one side of the space frame 2 (Fig. 4 & 5);
an elongate support member 240 (Fig. 5) on one side of the space frame 2;
a tank 200 coupled to the one side of the space frame 2 (Fig. 4-6); and
a mounting system 3 configured to mount the tank 200 to the one side of the space frame 2 (Para. [0018]), the mounting system 3 including: 
a bottom mount 31, 33, 36 (Fig. 6) configured to mount the tank 200 to the elongate support member 240 (Fig. 6; Para. [0020]), and
a side mount (members 32, 34 and vertical member extending downwards from center upper frame connection 343) configured to mount the tank 200 to the center upper frame connection 343 (Fig. 5),
wherein the bottom mount 31, 33, 36 is mounted on the elongate support member 240 (Fig. 6; Para. [0020]), and
wherein the side mount 32, 34 is mounted on an outer lateral surface of a center boss of the center upper frame connection 343 (Fig. 5; member 34 is mounted on center boss of connection 343).

Regarding claim 15, Lin further discloses that the mounting system 3 to mount the tank 200 to the one side of the space frame 2 consists of the bottom mount 31, 33, 36 and the side mount 321, 341 (Fig. 4-6; bottom and side mounts are only components attached directly to space frame 2).

Regarding claim 16, Lin discloses (Fig. 4-6) a mounting system 3 for mounting a hydraulic tank 200 to a space frame 2 comprising:
a side mount (Fig. 5; vertical beam extending downwards from connection 343) configured to mount the hydraulic tank 200 to a center upper frame connection 343 of the space frame 2 (Fig. 4 & 5); and
a bottom mount 31, 33, 36 configured to mount the hydraulic tank 200 to a horizontally extending elongate support member 240 of the space frame 2 (Fig. 6),
wherein the bottom mount 31, 33, 36 and the side mount are distinct mounts and configured to be mounted to the hydraulic tank 200 in a spaced apart relationship with respect to each other (Fig. 3-6, side mount and bottom mount are spaced apart from each other), and
wherein the bottom mount 31, 33, 36 and the side mount are coupled to a bottom and a rear of side of the hydraulic tank 200, respectively (Fig. 5 & 6 show bottom mount 31, 33, 36 supporting bottom of tank 200; Fig. 4 & 5 show that the vertical beam extending downwards from connection 343 supports the rear of tank 200) and together are configured to mount the hydraulic tank 200 to the space frame 2 (Fig. 4-6).


Allowable Subject Matter
Claims 1-7 are allowed.
Claims 9-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites “An off-highway rear haul truck comprising: a space frame including: a pair of center upper frame connections, the center upper frame connections being spaced from each other in a width direction of the space frame, a pair of center lower frame connections, the center lower frame connections being spaced from each other in the width direction of the space frame, and a plurality of frame tubes coupled to the center upper frame connections and the center lower frame connections, the plurality of frame tubes including first sets of frame tubes coupled to the center upper frame connections and second sets of frame tubes coupled to the center lower frame connections; a hydraulic tank coupled to one side of the space frame; and a mounting system configured to mount the hydraulic tank to said one side of the space frame, the mounting system including: a bottom mount configured to support a bottom of the hydraulic tank, and a side mount configured to support a side of the hydraulic tank, wherein the bottom mount of the mounting system is mounted on one of the frame tubes of the second set of frame tubes, wherein the side mount is mounted to one of the center upper frame connections via an isolation mount, and wherein the bottom of the hydraulic tank is mounted on the bottom mount, and the side of the hydraulic tank is mounted to the side mount.”
The prior art of record, namely Lin, does not disclose the combination of “a pair of center upper frame connections, the center upper frame connections being spaced from each other in a width direction of the space frame, a pair of center lower frame connections, the center lower frame connections being spaced from each other in the width direction of the space frame, and a plurality of frame tubes coupled to the center upper frame connections and the center lower frame connections, the plurality of frame tubes including first sets of frame tubes coupled to the center upper frame connections and second sets of frame tubes coupled to the center lower frame connections“ and “wherein the bottom mount of the mounting system is mounted on one of the frame tubes of the second set of frame tubes, wherein the side mount is mounted to one of the center upper frame connections via an isolation mount.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach haul truck space frame mounts of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614


/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614